DETAILED ACTION
The papers submitted on 03 February 2021, amending claim 13, are acknowledged.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-2, 4-12, 21-24 directed to invention(s) non-elected without traverse.  Accordingly, claims 1-2, 4-12, 21-24 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Elisabeth R. Healey on 12 February 2021.
The application has been amended as follows:
13. (Currently Amended) A method for producing a graphite sheet processed product
obtaining a graphite sheet by a two-heating step (i) maintaining a polymer film at a temperature of not lower than 2400°C but below 2800°C under an inert gas atmosphere for not less than 3 hours and then (ii) graphitizing the polymer film at a maximum temperature of not lower than 2900°C,
wherein the graphite sheet is subjected to a cut process carried out using at least one of scissors, a cutter, a trimming cutter, a waterjet cutter, a laser cutter, an ultrasonic cutter, or a combined cutter in which the waterjet cutter and the laser cutter are combined. 
Cancel claims 1-2, 4-12, and 21-24.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  Specifically, Applicant’s remarks pp. 8-9 are convincing; the prior art does not teach or disclose, “a two-heating step (i) maintaining a polymer film at a temperature of not lower than 2400°C but below 2800°C under an inert gas atmosphere for not less than 3 hours and then (ii) graphitizing the polymer film at a maximum temperature of not lower than 2900°C.” Murakami discloses a single heating step up to 3700º C. while Takeichi discloses a two-step heating process with a first step up to 2100º C. and then further to 2800º C. These are outside of the claimed range and would not render the claimed first step at 2400-2800º C. and then further at greater than 2900º C.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626.  The examiner can normally be reached on M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN A. SCHIFFMAN
Primary Examiner
Art Unit 1742



/BENJAMIN A SCHIFFMAN/Primary Examiner, Art Unit 1742